393 U.S. 482
89 S. Ct. 708
21 L. Ed. 2d 689
Lindsey STEWARTv.CHICAGO HOUSING AUTHORITY.
No. 752, Misc.
Supreme Court of the United States
January 27, 1969

Marshall Patner, for petitioner.
Henry F. Jankowicz, for respondent.
Peter S. Smith, Joseph A. Matera, Kenneth F. Phillips and Robert J. Spangenberg, for the National Project on Urban Housing Law and others, as amici curiae.
On Petition for Writ of Certiorari to the Supreme Court of Illinois.
PER CURIAM.


1
The motion for leave to proceed in forma pauperis, the motion of The National Project on Urban Housing Law et al., for leave to file a brief, as amici curiae, and the petition for a writ of certiorari are granted. The judgment is vacated and the case is remanded to the Supreme Court of Illinois for further consideration in light of Thorpe v. Housing Authority of City of Durham, 393 U.S. 268, 89 S. Ct. 518, 21 L. Ed. 2d 474.